Title: To Benjamin Franklin from Ingenhousz, 1 September 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            Dear Friend
            Vienna Sept. 1. 1783.
          
          The inclosed note and bill of exchange of 150 florins on Messrs. Goll & Verbrugge
            at Amsterdam are delivred to me by his Excellency Count Chotek chanchellor of Bohemia
            and Austria, one of our first Noblemen,
            and, what more is, a true Lover and encourager of Sciences; deserving therefore very
            highly your attention in fulfilling his desires, by sending the inclosed list of
            American plantes to a good botanist or nursery man, and to engage him in a pressing way
            to forward, as soon as possible, by the first vessel bound to Amsterdam, all, or as many
            of such grains or seeds mentioned in this list, as he will be able procure immediately,
            principaly those marked L. You will be so good as to send by the Same way the inclosed
            bill of Exchange, after having endossed it, the amount of which must balance the
            expenses of the Commission, shipping included. What the Commissioner may not be able to
            collect immediately, must not stop in the least the sending of those he may procure
            immediately, as the remaindre is to be Sent in the autum of 1784. Those which he will
            send by the first oportunity will be made use of in the spring of 1784.
          I hope you have recieved my last dated August 5th, with an inclosed to mr. Le Begue de Prèsle.
          I hope you will now disentangle your Self from the boisterous and capricious Political
            world, and finish in a more elevated sphere, the last revolutions of years, Providence
            has reserved to you for the good of Mankind. You have done enough. (Spectatum satis est
            et donatum Iam rude) Elevated on the
            highest pinnacle of human Grandour, which a private man can attain, you can, at your
            age, not be so fond of it as of the immortal name of a Philosopher
            of the first rang— Fulfill now your ardent wishes, and finish your Glorious carriere in
            philosophical tranquillity. After having now given the finishing stroke to the greatest
            revolution which the world ever beheld, and after having had a grate share in the
            foundation of an immense empire on the basis of Liberty and independence, you have
            acquired the greatest right to enjoy the remnant of life left to you, in a way the most
            suited to your inclination— My ardent wishes are Still to enjoye once more your company—
            If, according to your plan, I may Still hope to embrace you here, you will be eye
            witnesse of those immense labours, which I have undertaken, and still pursue with
            unremitting assiduity and attention, to the sole purpose of enlarging human knowledge;
            and you will be pleased to see, that I have not laboured quite in vain— Contented with
            what I have acquired by saving the most illustrious Princes of the world from the
            dangers of a disease so fatal to their family, I enjoye, tho in a philosophical obscurity, more
            real happiness, than a Conquerour of the World.
          That you may enjoye still many years of health, happiness and tranquillity, is the wish
            of Your old and affectiona friend.
          
            J. Ingen Housz
            to his Excellency B. Franklin Ministre Pleny of The United states of
              America at Passy.
          
         
          Endorsed: Sept. 1. 83
        